DETAILED ACTION
This communication is in response to the request for continued examination filed 03 September 2020.
Claims 1, 3-11, 13, 14, 16, 18-24, 26, and 27 are currently pending.
Claims 1, 3-11, 13, 14, 16, 18-24, 26, and 27 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 September 2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment/Remarks
The objections to the claims have been remedied and are withdrawn.
Regarding 35 USC § 101, Applicant recites the combination of claimed additional elements but does not argue why or how such additional elements in combination amount to significantly more than the judicial exception.
Regarding 35 USC § 103, the amendments have been found in the prior art as shown in the rejections below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-11, 13, 14, 16, 18-24, 26, and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
The claims recite a series of steps and, therefore, is a process.
Step 2A-Prong One
The claimed invention is a method that allows a user to select a merchant and an amount of points to transfer to a user-customized purchase instrument. This concept is a commercial interaction which falls within the Certain Methods of Organizing Human Activity grouping. Note: the performance of the claim limitations using generic computer components does not preclude the claim limitations from being in the Certain Methods of Organizing Human Activity grouping. Accordingly, the claims recite an abstract idea.
Step 2A-Prong Two
The claims recite the additional elements of storing information in a user account, accessing the user account via a network interface, a computer that directs and monitors a user’s request, and allowing the user to customize a purchase instrument via a graphical interface. The claims as a whole merely describe how to generally “apply” the concept of accessing a user account to customize a purchase instrument. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform the method steps. Simply implementing the abstract idea on a generic computer including a graphical interface is not a practical application of the abstract idea. 
Additionally, the step of “periodically receiv[ing] data from a merchant server containing information regarding customers’ accumulated loyalty points” is mere data gathering which is considered insignificant extra-solution activity and does not integrate the abstract idea into a practical application.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to Step 2A-Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). The claims do not provide an inventive concept (significantly more than the abstract idea). The claims are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3-9, 13, 14, 16, 18-23, 26, and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. 2007/0198338 (“Heywood”) in view of U.S. 2002/0188511 (“Johnson”), U.S. 7,512,551 (“Postrel”), and U.S. 7,959,065 (“Rosenblatt”). 

Regarding Claim 1, Heywood teaches a method of reward creation comprising:
accessing a network interface allowing a user to log into a user account and redeem an amount of loyalty points for a reward (see “The system 100 allows an individual to join a loyalty program through a computer 122, or some other Internet connected device. The individual may use the computer 112 to run an Internet browser program (e.g., Microsoft Internet Explorer, Netscape Navigator, Mozilla Firefox, etc.) that opens a website for opening a new loyalty account” in ¶ 0023, “the account holder may wish to redeem a portion or all of the accumulated points” in ¶ 0030, and “For example, the account holder may use computer 122 to send a request to system 102 for a cash back redemption of loyalty points. The system 102 may then credit a financial account held by the account holder with the cash back amount” in ¶ 0034);
logging into a user account (see “The website may include fields for the individual to enter user identification data, which may include the individual's name and address, data of birth, telephone number, email address, a username and password for accessing the loyalty account online” in ¶ 0023) to redeem an amount of loyalty points, wherein the loyalty points are stored in a user account (see “Embodiments of the invention include electronic systems for processing a redemption of loyalty points from a coalition of merchants. The systems may include a database to store loyalty point information about a loyalty account associated with an account holder. The loyalty point information may include the amounts of loyalty points accumulated with each of the merchants in the coalition” in ¶ 0007),
accessing a graphical user interface allowing the customer to customize the reward; customizing the reward (see “The system 100 allows an individual to join a loyalty 
accessing a system computer configured to accept a request from the user’s device and periodically receive data from the merchant’s server containing information regarding customers’ accumulated loyalty points (see “Embodiments may also include allowing the account holder to redeem loyalty points directly from the redemption system 102. For example, the account holder may use computer 122 to send a request to system 102 for a cash back redemption of loyalty points. The system 102 may then credit a financial account held by the account holder with the cash back amount” in ¶ 0034, “In system 150, the loyalty information may be distributed among a plurality of databases, including databases 165a-b that communicate with merchant POS devices 164a-b, loyalty database 171a that communicates with merchant server 170a, and loyalty database 158 that is part of redemption system 102. Loyalty information that relates to an account holder's activity with a particular merchant may be stored on a database controlled by the merchant” in ¶ 0036, “The redemption system 152 may also poll member controlled databases and update database 158 with a current status for a loyalty account (e.g., information on the total loyalty points accumulated in the account). The polling may be done periodically, wherein the merchant is selected by a customer among a plurality of contract merchants (see “The redemption may take the form of cash back, a discount on the price of a purchase, or the receipt of selected merchandise, among other options. The account holder may initiate the redemption during a transaction by informing the merchant participation in the transaction (i.e., the transaction merchant) that he or she wishes to make a redemption” in ¶ 0031) and the amount of redeemed loyalty points is determined by the customer and the customer customizes the reward (see “the account holder may wish to redeem a portion or all of the accumulated points” in ¶ 0030 and “For example, the account holder may use computer 122 to send a request to system 102 for a cash back redemption of loyalty points. The system 102 may then credit a financial account held by the account holder with the cash back amount” in ¶ 0034; by choosing how many points are used and how the reward is received, the user is customizing their reward); and
updating the amount of loyalty points left in the user account (see “The computer readable program may include instructions to subtract the number of loyalty points being redeemed from the number of accumulated loyalty points associated with the redeeming merchant” in ¶ 0008)
and the system transfers an amount of loyalty points from the user account to an amount of value on the reward (see “Embodiments may also include allowing the account holder to redeem loyalty points directly from the redemption system 102. For example, the account holder may use computer 122 to send a request to system 102 for a cash back redemption of loyalty points. The system 102 may then credit a financial account held by the account holder with the cash back amount, and request 
Heywood does not expressly teach a purchase instrument of a merchant; viewing a graphical display that includes at least one link to websites of the plurality of contract merchants; accessing a graphical interface configured to display a plurality of card layout templates; direct and monitor a request from the user’s mobile device to a transaction database; previewing the purchase instrument; activing the purchase instrument; the system configured to be accessed from a mobile device.
However, Johnson teaches:
the reward is a purchase instrument of a merchant (see “Customers participating in a loyalty program can activate their accounts on the system by visiting the redemption website directly and logging on, or by logging on to the client's (i.e. merchant's) website and transferring to the redemption website through the merchant's website. Once a customer account is activated, the customer can review point balances and redemption activity via the website. The customer can also redeem points for awards such as airline tickets, gift certificates, and merchandise” in ¶ 0004);
direct and monitor a request from the user’s mobile device to a transaction database (see “The interactive point redemption system can be configured to permit the customer to submit customer service e-mail requests (e.g., from a web site on the system). Such e-mail requests can be routed [direct] to call-center staff familiar with the loyalty program and with access to customer data as well as client program information. Members can ask questions about the program, inquire about point balances, redeem points, etc., through the web interface or a phone center (including a voice recognition unit (VRU) option)” in ¶ 0045 and “In order to redeem an airline ticket, the customer utilizes a booking engine, such as Cendant FareAgent.TM., from within the interactive point redemption system. direct] by the booking system, the interactive point redemption system verifies that all customer requests meet the program requirements [monitor] established by the client (e.g., number of days in advance, zones, Saturday night stay requirement, etc.). The interactive point redemption system then processes tickets and mails them out [direct] to customers once manual verification of point balances is complete” in ¶ 0005);
previewing the purchase instrument (see “The customer reviews the flights listed on the confirm airline redemption page; and, after selecting the flight(s) desired and submitting the selection to the system at step 144, the system validates the selection at step 146. If the system determines at step 148 that the selected flight meets criteria such as travel zone and redemption level, the system provides, at step 150, an itinerary page summarizing the flight information” in ¶ 0031);
activing the purchase instrument (See “The air travel booking website reserves the flights requested as described in greater detail below and, after the reservation is completed at step 170, the air travel booking website passes the customer booking data back to the interactive point redemption system at step 172, and provides redemption congratulations and a recap at 174. The air travel booking website also provides travel data to the first computer system at step 176. The first computer system completes fulfillment materials at step 178 and validates redemption at step 180” in ¶ 0034 and “Online coupons can be handled exclusively by the system. Member information, coupon denomination, etc., can be transmitted by an automated process to system partners that issue online coupons (e.g., GiftCertificates.com and iGo.com). These partners then electronically transmit coupons to customers with no more interactions with the system 
the system configured to be accessed from a mobile device (see “Referring still to FIG. 1, the interactive online point redemption system 10 is shown including a first computer system 14 for interfacing with one or more third party loyalty program computer systems 16 and maintaining a primary or back end loyalty database 18, a second computer system 20 for maintaining a secondary or front end loyalty database 22 and interfacing with one or more customer computers 24 via the Internet 26, and a third computer system 28 for administering updates and transferring information between the first and second computer systems” in ¶ 0014 and Fig. 1 showing the internet browser customer 24 which is drawn as a laptop computer (i.e., mobile device)).
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Heywood and Johnson to utilize a purchase instrument as the reward, offering a preview of the reward, and activing the reward. The motivation to utilize a purchase instrument is to utilize any common reward known at the time of invention. The motivation to offer a preview is to allow the user to ensure they made the right selections before confirming the order. The motivation to activate the reward is to ensure the user can utilize the reward as soon as it is received. The motivation to receive requests from a mobile device is to increase the flexibility of the system by allowing users to use a commonly used device type. The motivation to monitor and direct is to ensure the requests are being sent to the correct location for processing. Additionally, the claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Further, Postrel teaches viewing a graphical display that includes at least one link to websites of the plurality of contract merchants (see “user would visit the merchant site by selecting on a link from the search results page" in column 14, lines 8-9).  
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Heywood and Postrel to link to the website of a contract merchant. As the webpage contains a compilation of loyalty balances, the user may find it necessary to go straight to the source (the merchant) if they feel there is a discrepancy in a balance, to learn the exchange rate for a particular program, to unsubscribe from a particular program, etc.  Additionally, the claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Additionally, Rosenblatt teaches accessing a graphical interface configured to display a plurality of card layout templates (see “When the buyer has finished selecting content to associate with the customized gift card, the buyer may then be prompted to choose a design for the card in a step 30. Exemplary design options may include, for example, generic designs, artwork from selected content (e.g., album covers, movie or television stills, etc.), or personalized designs. The artwork, such as album or movie covers, may be presented as a collage of some or all of the content selected for the card, as illustrated in FIG. 4, or as a single picture printed as a background on the card, as illustrated in FIG. 5” in column 4 lines 1-10).
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Heywood and Rosenblatt to allow customization of the gift card via the methods taught in Rosenblatt. The motivation to do this is to allow personalization of the gift card for special occasions, as described in Rosenblatt. Additionally, the claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the 
Regarding Claim 16, Heywood teaches a reward redemption system comprising:
a transaction database configured to enable a customer to earn loyalty points for a purchase transaction (see “updates of loyalty information stored in database 158” in ¶ 0036 and “The loyalty account holder may accumulate loyalty points with a coalition member by purchasing goods and/or services from the member” in ¶ 0017);
a user account storing the amount of earned loyalty points accessible from a device having a graphical interface (see “The systems may include a database to store loyalty point information about a loyalty account associated with an account holder. The loyalty point information may include the amounts of loyalty points accumulated with each of the merchants in the coalition” in ¶ 0007 and “The system 100 allows an individual to join a loyalty program through a computer 122, or some other Internet connected device. The individual may use the computer 112 to run an Internet browser program (e.g., Microsoft Internet Explorer, Netscape Navigator, Mozilla Firefox, etc.) that opens a website for opening a new loyalty account” in ¶ 0023);
a graphical interface (see “the account holder may wish to redeem a portion or all of the accumulated points” in ¶ 0030 and “For example, the account holder may use computer 122 to send a request to system 102 for a cash back redemption of loyalty points. The system 102 may then credit a financial account held by the account holder with the cash back amount” in ¶ 0034; by choosing how many points are used and how the reward is received, the user is customizing their reward);
a system computer configured to determine user eligibility to proceed with reward redemption and automatically end the process if the user is not eligible to proceed (see “Before the transaction member initiates the loyalty point redemption, the member may 
accept a request from the user’s device and periodically receive data from a merchant server containing information regarding customers’ accumulated loyalty points and that transfers an amount of loyalty points from the user account to an amount of value on the reward; transfer an amount of loyalty points from the user account to an amount of value on the purchase instrument (see “Embodiments may also include allowing the account holder to redeem loyalty points directly from the redemption system 102. For example, the account holder may use computer 122 to send a request to system 102 for a cash back redemption of loyalty points. The system 102 may then credit a financial account [transfer an amount of value] held by the account holder with the cash back amount, and request reimbursement from loyalty account coalition members (e.g., 
communicate the loyalty points redemption to the selected merchant (see “Embodiments may also include allowing the account holder to redeem loyalty points directly from the redemption system 102. For example, the account holder may use computer 122 to send a request to system 102 for a cash back redemption of loyalty points. The system 102 may then credit a financial account held by the account holder with the cash back amount, and request reimbursement [communicate] from loyalty account coalition members (e.g., merchants 112 and 118)” in ¶ 0034).
a network interface with a graphical display that allows a user to log into a user account to redeem an amount of loyalty points for a reward (see “The system 100 allows an individual to join a loyalty program through a computer 122, or some other Internet connected device. The individual may use the computer 112 to run an Internet browser program (e.g., Microsoft Internet Explorer, Netscape Navigator, Mozilla Firefox, etc.) that opens a website for opening a new loyalty account. The website may include fields for the individual to enter user identification data, which may include the individual's name and 
allow the customer to log into the user account to redeem an amount of loyalty points for a reward of a merchant (see “The website may include fields for the individual to enter user identification data, which may include the individual's name and address, data of birth, telephone number, email address, a username and password for accessing the loyalty account online” in ¶ 0023 and “Embodiments of the invention include electronic systems for processing a redemption of loyalty points from a coalition of merchants. The systems may include a database to store loyalty point information about a loyalty account associated with an account holder. The loyalty point information may include the amounts of loyalty points accumulated with each of the merchants in the coalition” in ¶ 0007), wherein the merchant is selected by the customer among a plurality of contract merchants (see “The redemption may take the form of cash back, a discount on the price of a purchase, or the receipt of selected merchandise, among other options. The account holder may initiate the redemption during a transaction by informing the merchant participation in the transaction (i.e., the transaction merchant) that he or she wishes to make a redemption” in ¶ 0031) and the amount of redeemed loyalty points is determined by the customer
a processing module creating the reward based on the merchant and loyalty points selection (see “the account holder may wish to redeem a portion or all of the accumulated points” in ¶ 0030 and ¶¶ 0056-0058) and updating the amount of loyalty points left in the user account (see “The computer readable program may include instructions to subtract the number of loyalty points being redeemed from the number of accumulated loyalty points associated with the redeeming merchant” in ¶ 0008).
Heywood does not expressly teach a purchase instrument of a merchant; accessible from a mobile device; a graphical interface configured to display a plurality of card layout templates; at least one link to websites of the plurality of contract merchants; a system configured to direct and monitor a request from the user’s mobile device to a transaction database; preview the purchase instrument; activing the purchase instrument; the system configured to be accessed from a mobile device.
However, Johnson teaches:
the reward is a purchase instrument of a merchant (see “Customers participating in a loyalty program can activate their accounts on the system by visiting the redemption website directly and logging on, or by logging on to the client's (i.e. merchant's) website and transferring to the redemption website through the merchant's website. Once a customer account is activated, the customer can review point balances and redemption activity via the website. The customer can also redeem points for awards such as airline tickets, gift certificates, and merchandise” in ¶ 0004);
a system configured to direct and monitor a request from the user’s mobile device to a transaction database (see “The interactive point redemption system can be configured to permit the customer to submit customer service e-mail requests (e.g., from a web site on the system). Such e-mail requests can be routed [direct] to call-center staff familiar with the loyalty program and with access to customer data as well as client program direct] by the booking system, the interactive point redemption system verifies that all customer requests meet the program requirements [monitor] established by the client (e.g., number of days in advance, zones, Saturday night stay requirement, etc.). The interactive point redemption system then processes tickets and mails them out [direct] to customers once manual verification of point balances is complete” in ¶ 0005);
preview the purchase instrument (see “The customer reviews the flights listed on the confirm airline redemption page; and, after selecting the flight(s) desired and submitting the selection to the system at step 144, the system validates the selection at step 146. If the system determines at step 148 that the selected flight meets criteria such as travel zone and redemption level, the system provides, at step 150, an itinerary page summarizing the flight information” in ¶ 0031);
activing the purchase instrument (See “The air travel booking website reserves the flights requested as described in greater detail below and, after the reservation is completed at step 170, the air travel booking website passes the customer booking data back to the interactive point redemption system at step 172, and provides redemption congratulations and a recap at 174. The air travel booking website also provides travel data to the first computer system at step 176. The first computer system completes fulfillment materials at step 178 and validates redemption at step 180” in ¶ 0034 and 
the system configured to be accessed from a mobile device (see “Referring still to FIG. 1, the interactive online point redemption system 10 is shown including a first computer system 14 for interfacing with one or more third party loyalty program computer systems 16 and maintaining a primary or back end loyalty database 18, a second computer system 20 for maintaining a secondary or front end loyalty database 22 and interfacing with one or more customer computers 24 via the Internet 26, and a third computer system 28 for administering updates and transferring information between the first and second computer systems” in ¶ 0014 and Fig. 1 showing the internet browser customer 24 which is drawn as a laptop computer (i.e., mobile device)).
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Heywood and Johnson to utilize a purchase instrument as the reward, offering a preview of the reward, and activing the reward. The motivation to utilize a purchase instrument is to utilize any common reward known at the time of invention. The motivation to offer a preview is to allow the user to ensure they made the right selections before confirming the order. The motivation to activate the reward is to ensure the user can utilize the reward as soon as it is received. The motivation to receive requests from a mobile device is to increase the flexibility of the system by allowing users to use a commonly used device type. The motivation to monitor and direct is to ensure the requests are being sent to the correct location for processing. Additionally, the claimed invention is merely a 
Further, Postrel teaches at least one link to websites of the plurality of contract merchants (see “user would visit the merchant site by selecting on a link from the search results page" in column 14, lines 8-9).  
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Heywood and Postrel to link to the website of a contract merchant. As the webpage contains a compilation of loyalty balances, the user may find it necessary to go straight to the source (the merchant) if they feel there is a discrepancy in a balance, to learn the exchange rate for a particular program, to unsubscribe from a particular program, etc.  Additionally, the claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Additionally, Rosenblatt teaches a graphical interface configured to display a plurality of card layout templates (see “When the buyer has finished selecting content to associate with the customized gift card, the buyer may then be prompted to choose a design for the card in a step 30. Exemplary design options may include, for example, generic designs, artwork from selected content (e.g., album covers, movie or television stills, etc.), or personalized designs. The artwork, such as album or movie covers, may be presented as a collage of some or all of the content selected for the card, as illustrated in FIG. 4, or as a single picture printed as a background on the card, as illustrated in FIG. 5” in column 4 lines 1-10).
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Heywood and Rosenblatt to allow customization of the gift card via the 
Regarding Claim 3, Heywood further teaches creating the reward based on the merchant and loyalty points selection (see “the account holder may wish to redeem a portion or all of the accumulated points” in ¶ 0030 and ¶¶ 0056-0058). Johnson teaches the reward is a purchase instrument as shown in claim 1 above.
Regarding Claim 4, Heywood further teaches communicating the loyalty points redemption to the selected merchant (see “Embodiments may also include allowing the account holder to redeem loyalty points directly from the redemption system 102. For example, the account holder may use computer 122 to send a request to system 102 for a cash back redemption of loyalty points. The system 102 may then credit a financial account held by the account holder with the cash back amount, and request reimbursement from loyalty account coalition members (e.g., merchants 112 and 118)” in ¶ 0034).
Regarding Claims 5 and 18, Heywood does not expressly teach the purchase instrument is a gift card.
However, Rosenblatt teaches the purchase instrument is a gift card (see “There is provided a customized gift card and methods for customizing the gift card” in the abstract).
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Heywood and Rosenblatt to use a gift card as the reward. Heywood teaches many types of rewards (discounts, cash, merchandise, etc.) and it would have been obvious to utilize any item a merchant offers as the reward item. A gift card can be considered merchandise. Additionally, 
Regarding Claim 6, Heywood does not expressly teach customizing the gift card by uploading a customized image and adding custom text.
However, Rosenblatt teaches customizing the gift card by uploading a customized image and adding custom text (see “The personalized design option may enable the buyer to upload a personal photo to be printed on the card, as illustrated in FIG. 6. Furthermore, the buyer may enter a personalized message to be printed on the front or back of the card, an example of which is also illustrated in FIG. 5” in column 4 lines 10-15).
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Heywood and Rosenblatt to allow customization of the gift card via the methods taught in Rosenblatt. The motivation to do this is to allow personalization of the gift card for special occasions, as described in Rosenblatt. Additionally, the claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 7, Heywood does not expressly teach selecting a gift card layout among a plurality of card layout templates.
However, Rosenblatt teaches selecting a gift card layout among a plurality of card layout templates (see “When the buyer has finished selecting content to associate with the customized gift card, the buyer may then be prompted to choose a design for the card in a step 30. Exemplary design options may include, for example, generic designs, artwork from selected content (e.g., album covers, movie or television stills, etc.), or personalized designs. The artwork, such as album or movie covers, 
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Heywood and Rosenblatt to allow customization of the gift card via the methods taught in Rosenblatt. The motivation to do this is to allow personalization of the gift card for special occasions, as described in Rosenblatt. Additionally, the claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claims 8 and 22, Heywood does not expressly teach the purchase instrument is a printable coupon.
However, Johnson teaches the purchase instrument is a printable coupon (see “coupons” in ¶ 0026 and “printed” in ¶ 0035 and step 230 in figure 4). 
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Heywood and Johnson to utilize a printable coupon as a reward. It would have been obvious to utilize any rewards commonly utilized at the time of invention. Additionally, the claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claims 9 and 23, Heywood does not expressly teach the purchase instrument is a gift certificate.
However, Johnson teaches the purchase instrument is a gift certificate
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Heywood and Johnson to utilize a gift certificate as a reward. It would have been obvious to utilize any rewards commonly utilized at the time of invention. Additionally, the claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claims 13 and 26, Heywood does not expressly teach transferring an amount of value on the purchase instrument back to an amount of loyalty points of the user account.
However, Postrel teaches transferring an amount of value on the purchase instrument back to an amount of loyalty points of the user account (see “in a situation where the user finds it necessary or desirable to return a product, . . . provision is made for the restocking of points back into the user account" in column 17, lines 5-8).  
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Heywood and Postrel to transfer and amount of value on the purchase instrument back to an amount of loyalty points of the user account. As stated in Postrel, the motivation to do this is to allow a user to recuperate the points if the user finds it necessary to return the purchase instrument. Additionally, the claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 14, Heywood further teaches earning loyalty points for a purchase transaction (see “The loyalty account holder may accumulate loyalty points with a coalition member by purchasing goods and/or services from the member” in ¶ 0017).
Regarding Claim 19
However, Rosenblatt teaches the system is configured to customize the gift card by uploading a customized image (see “The personalized design option may enable the buyer to upload a personal photo to be printed on the card, as illustrated in FIG. 6. Furthermore, the buyer may enter a personalized message to be printed on the front or back of the card, an example of which is also illustrated in FIG. 5” in column 4 lines 10-15).  
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Heywood and Rosenblatt to allow customization of the gift card via the methods taught in Rosenblatt. The motivation to do this is to allow personalization of the gift card for special occasions, as described in Rosenblatt. Additionally, the claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 20, Heywood does not expressly teach the system is configured to customize the gift card by adding custom text.
However, Rosenblatt teaches the system is configured to customize the gift card by adding custom text (see “The personalized design option may enable the buyer to upload a personal photo to be printed on the card, as illustrated in FIG. 6. Furthermore, the buyer may enter a personalized message to be printed on the front or back of the card, an example of which is also illustrated in FIG. 5” in column 4 lines 10-15).  
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Heywood and Rosenblatt to allow customization of the gift card via the methods taught in Rosenblatt. The motivation to do this is to allow personalization of the gift card for special occasions, as described in Rosenblatt. Additionally, the claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it 
Regarding Claim 21, Heywood does not expressly teach the graphical interface is configured to display a plurality of card layout templates, the customer selecting a gift card layout among the plurality of card layout templates.
However, Rosenblatt teaches the graphical interface is configured to display a plurality of card layout templates, the customer selecting a gift card layout among the plurality of card layout templates (see “When the buyer has finished selecting content to associate with the customized gift card, the buyer may then be prompted to choose a design for the card in a step 30. Exemplary design options may include, for example, generic designs, artwork from selected content (e.g., album covers, movie or television stills, etc.), or personalized designs. The artwork, such as album or movie covers, may be presented as a collage of some or all of the content selected for the card, as illustrated in FIG. 4, or as a single picture printed as a background on the card, as illustrated in FIG. 5” in column 4 lines 1-10).  
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Heywood and Rosenblatt to allow customization of the gift card via the methods taught in Rosenblatt. The motivation to do this is to allow personalization of the gift card for special occasions, as described in Rosenblatt. Additionally, the claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 27, Heywood does not expressly teach the network interface is accessed from a mobile device.
However, Johnson teaches the network interface is accessed from a mobile device (see 
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Heywood and Johnson to obtain access from a mobile device. Heywood teaches the user gaining access from a computer at home but does not expressly mention a mobile device; a mobile device is an obvious device to utilize in lieu of a home computer. This is an example of use of a known technique (making smaller more portable devices) to improve similar devices (computer workstations).

Claims 10, 11, and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Heywood in view of Johnson, Postrel, and Rosenblatt, and further in view of U.S. 8,046,268 (“Hunt”).

Regarding Claim 10, Heywood does not expressly teach the purchase instrument is a code.
However, Hunt teaches the purchase instrument is a code (see “gift card code” in column 12, line 1).  
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Heywood and Hunt to utilize a code sent via email. The motivation to do this is to utilize any common means of indicating a purchase instrument and of sending information (e.g., through the mail, via email). A code via email is more cost effective (no postage, cost of card, etc.) and 
Regarding Claim 11, Heywood does not expressly teach sending the code to the customer in an email.
However, Hunt teaches sending the code to the customer in an email (see “gift card code” in column 12, line 1 and “the gift card is delivered by email” in column 12, lines 4-5).  
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Heywood and Hunt to utilize a code sent via email. The motivation to do this is to utilize any common means of indicating a purchase instrument and of sending information (e.g., through the mail, via email). A code via email is more cost effective (no postage, cost of card, etc.) and arrives faster than regular mail.
Regarding Claim 24, Heywood does not expressly teach the purchase instrument is a code sent to the customer in an email.
However, Hunt teaches the purchase instrument is a code sent to the customer in an email (see “gift card code” in column 12, line 1 and “the gift card is delivered by email” in column 12, lines 4-5).  
It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Heywood and Hunt to utilize a code sent via email. The motivation to do this is to utilize any common means of indicating a purchase instrument and of sending information (e.g., through the mail, via email). A code via email is more cost effective (no postage, cost of card, etc.) and arrives faster than regular mail.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEREDITH A LONG/Primary Examiner, Art Unit 3688